Illinois Official Reports

                                           Appellate Court



                   Benford v. Everett Commons, LLC, 2014 IL App (1st) 130314



Appellate Court              PAMELA BENFORD, Plaintiff-Appellant,                  v.   EVERETT
Caption                      COMMONS, LLC, Defendant-Appellee.



District & No.               First District, Fifth Division
                             Docket No. 1-13-0314


Filed                        May 2, 2014



Held                         In an action alleging that plaintiff’s landlord failed to maintain
(Note: This syllabus         plaintiff’s apartment in compliance with the Chicago Residential
constitutes no part of the   Landlord and Tenant Ordinance and the implied warranty of
opinion of the court but     habitability, the trial court properly barred plaintiff from using the
has been prepared by the     receipts for the items she purchased to replace her damaged property
Reporter of Decisions        to establish the fair market value of the items she lost, the appellate
for the convenience of       court rejected her contention that the verdict for plaintiff with an
the reader.)
                             award of zero damages was against the manifest weight of the
                             evidence, and plaintiff’s motion to assess defendant with the costs of
                             supplementing the record with certain transcripts was denied, since
                             those transcripts were necessary to support issues plaintiff raised.




Decision Under               Appeal from the Circuit Court of Cook County, No. 11-M1-17472; the
Review                       Hon. Sidney A. Jones III, Judge, presiding.



Judgment                     Affirmed and remanded.
     Counsel on               John O. Noland, Jr., of Chicago, for appellant.
     Appeal
                              Scarpelli & Brady, LLC, of Park Ridge (Nicholas J. Scarpelli, of
                              counsel), for appellee.




     Panel                    JUSTICE PALMER delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Gordon and Justice McBride concurred in the
                              judgment and opinion.




                                                OPINION

¶1         Plaintiff Pamela Benford filed an action against her landlord, defendant Everett Commons,
       LLC, seeking damages for defendant’s failure to maintain her rental apartment in compliance
       with the Chicago Residential Landlord and Tenant Ordinance (RLTO) (Chicago Municipal
       Code § 5-12-150 (amended Nov. 6, 1991)) and the implied warranty of habitability. The court
       granted defendant’s motion for a directed verdict on property damage. A jury entered a verdict
       “for the plaintiff and against the defendant,” found that plaintiff suffered “$0” damages as a
       result of the occurrence and assessed her recoverable damages as “$0.” The trial court entered
       judgment on the jury verdict “in favor of defendant” and denied plaintiff’s motion to
       reconsider its grant of a directed verdict. Plaintiff appeals the court’s order denying her motion
       to reconsider, its grant of a directed verdict to defendant and the jury verdict. She argues that
       (1) the court erred in barring jury consideration of her lay testimony regarding her property
       damage, (2) the jury’s verdict was against the manifest weight of the evidence and (3) the
       jury’s verdict was legally inconsistent. We affirm and remand for correction of the court order
       entering judgment in favor of defendant. We deny plaintiff’s motion taken with the case.

¶2                                          BACKGROUND
¶3         In May 2011, plaintiff executed a written lease agreement with defendant for a rental
       apartment at 5525 South Everett Street in Chicago. Plaintiff had lived in the apartment for five
       or six years and the lease was an extension of her previous lease. The lease term ran from June
       1, 2011, to May 31, 2012. Rent was set at $800 per month.
¶4         In November 2011, plaintiff filed a complaint against defendant seeking damages for
       defendant’s alleged failure to maintain the apartment in compliance with the Chicago
       Municipal Code and the RLTO. She asserted that, on May 14, 2011, rust-colored water began
       pouring into her apartment through her bedroom ceiling and walls, soaking and causing rust
       stains on “the vast majority” of her clothing as well as other items. Plaintiff believed that the
       rusty water came from a radiator pipe that defendant had disconnected and failed to reconnect
       in the apartment above hers. Plaintiff claimed that she immediately informed defendant in


                                                   -2-
       writing of the water problem and requested immediate repair. She stated that, “to date,”
       defendant had not repaired plaintiff’s walls and ceiling. Plaintiff claimed that mold began to
       accumulate on her walls and ceilings shortly after the initial May 2011 occurrence and it
       exacerbated her existing bronchitis. She stated that she had been forced to discard much of her
       clothing as the items had been destroyed by indelible rust stains. Plaintiff also claimed that,
       despite her numerous requests, defendant failed to remediate the “hazardous mold” or the
       source of the water problem.
¶5         In count I, plaintiff charged that defendant violated the RLTO by failing to maintain her
       apartment in material compliance with the Chicago Municipal Code and causing the value of
       her tenancy to be diminished. She requested an injunction ordering defendant to immediately
       repair the premises, damages under RLTO section 5-12-110(e) for the replacement cost of her
       destroyed items, setoff against any unpaid rent, and an award for attorney fees and court costs
       under the RLTO. In count II, she charged defendant with breach of the implied warranty of
       habitability by failing to maintain her apartment in material compliance with the Chicago
       Municipal Code. She requested damages for the replacement cost of her destroyed clothing,
       setoff against unpaid rent and costs under the Code of Civil Procedure (the Code) (735 ILCS
       5/1-101 et seq. (West 2010)).
¶6         Defendant answered and filed two affirmative defenses: (1) plaintiff was barred from
       pursuing her claims because her repeated and continuous failure to provide access to her
       apartment violated the requirements of the RLTO; and (2) she failed to mitigate her damages.
¶7         Following discovery, the case went to mandatory arbitration. The arbitrator found for
       plaintiff and awarded her $26,454 in damages on July 11, 2012. Defendant rejected the award
       and the case continued in the trial court.
¶8         In September 2012, plaintiff filed the two-count amended complaint underlying this
       appeal, asserting the same allegations and claims as in the original complaint. Defendant
       amended its affirmative defenses, adding a third affirmative defense asserting that plaintiff
       failed to pay rent for the apartment and, therefore, any judgment for plaintiff should be offset
       by the amount of past-due rent. The case was set for jury trial.
¶9         The court held a hearing on the parties’ motions in limine and proposed jury instructions.
       The court denied defendant’s motion in limine to bar plaintiff from testifying regarding the fair
       market value of her destroyed personal property. It granted defendant’s motion in limine to bar
       plaintiff from testifying regarding the purchase price of items she purchased after the leak,
       allegedly to replace her property destroyed by the leak. It also denied defendant’s motion to bar
       plaintiff from testifying that she saw mold in her apartment, holding that plaintiff could not
       testify regarding her medical diagnosis but could testify regarding the presence of mold, her
       respiratory issues and that she went to the doctor.
¶ 10       The jury trial commenced on October 19, 2012. The record does not contain a report of
       proceedings of the multiday trial. Assorted witnesses testified during trial but the record
       contains only transcripts of the direct and cross-examination of plaintiff. Looking to plaintiff’s
       testimony, she testified that, after the leak, she noticed mold started forming on her walls. By
       the time she moved out of the apartment some nine months later, the mold was on the crown
       molding in the living room and dining room and in the closet next to the bedroom. Plaintiff
       testified that she contacted defendant numerous times regarding the leak and mold but
       defendant never remedied the problems. She estimated that she was unable to use 80% of her
       apartment as a result of the mold. Plaintiff presented a slide show of photographs “of the

                                                   -3-
       damage in the apartment” to the jury. She also showed photographs of clothing she asserted
       was destroyed by the leak, but had no photos showing the clothing items in their damaged
       condition.
¶ 11       Plaintiff testified that the water leaked onto and destroyed “everything” in her bedroom
       closet, her chest of drawers and her hall closet. She stated that clothing, shoes, electronics,
       boxes of books, her mother’s fur coat and “stuff you keep in closets” were destroyed by the
       rust-colored water and she threw most of the items away because the rust stains could not be
       cleaned. Plaintiff testified that, except for her mother’s fur coat, she had purchased the items
       over the six years she lived in the apartment.
¶ 12       Plaintiff tendered receipts for the purchase price of assorted designer clothing items. She
       testified that other clothing by the same designer was also destroyed but she did not know what
       she paid for those items. She did not know the value of her mother’s fur coat. Plaintiff tendered
       an Excel spreadsheet that she had prepared in May 2011 when her property was destroyed. She
       explained that the spreadsheet showed items destroyed by the leak that she threw away because
       they were “ruined” by rust stains and could not be cleaned. The spreadsheet lists 56 items and
       shows the price plaintiff allegedly paid for the items. She submitted no receipts for any of the
       items and the list did not state when the items were purchased. Plaintiff testified regarding the
       purchase price of some of the items on the list and when she purchased them.
¶ 13       Asked regarding other damages she suffered as a result of the leak, plaintiff testified that
       she began to develop respiratory problems. She noticed the breathing difficulties in June 2011,
       had not experienced the symptoms prior to the mold and described the severity of her
       symptoms as “an eight” on a scale of 1 to 10. Plaintiff testified that she went to see a physician
       for the symptoms and was prescribed medication, incurring expenses for doctor visits and
       medication. She submitted receipts for those expenses.
¶ 14       On cross-examination, plaintiff testified that she did not know the fair market value of any
       of her destroyed items at the time of the incident/leak. Questioned extensively regarding the
       fair market value of the destroyed items at the time of the leak, she testified that she did not
       know how to determine fair market value, had no receipts for the items on the spreadsheet and
       had no evidence of fair market value of her items because she did not know how to produce or
       deduce the fair market value.
¶ 15       Plaintiff testified that, within one month of the leak, defendant had offered to move her into
       two other units in the building but that she declined the offer because the proffered apartments
       were not to her satisfaction. She also testified that she stopped paying her rent in June 2011,
       vacated the apartment in February 2012 and did not notify defendant that she had moved. She
       stated that, when she vacated the apartment, she left behind damaged items that she could no
       longer use due to the water damage.
¶ 16       At the close of plaintiff’s case, defendant moved for a directed verdict on the basis that
       plaintiff failed to prove any damages. It argued plaintiff failed to prove the presence of mold or
       injuries resulting from that mold and requested that the court strike plaintiff’s claims regarding
       mold. It also argued that plaintiff failed to prove property damage, as shown by her trial
       testimony that she did not know the fair market value immediately before the leaks of the items
       she claimed were damaged by the leaks.1 It requested that the court bar recovery for (1)

           1
           When personal property is destroyed or rendered useless, the ordinary measure of damages for the
       property is the fair market value at the time of the loss, at the time immediately prior to its destruction.

                                                        -4-
       $38,040 in property damage for which plaintiff’s only evidence was her testimony and (2)
       $8,011.97 in property damage for which plaintiff’s evidence consisted of receipts for
       replacement purchases made 10 months after the alleged leaks and after plaintiff had moved to
       a new address. Defendant argued that, as a result of plaintiff’s failure to prove any damages or
       provide any evidence as to fair market value, the court should grant a directed verdict in favor
       of defendant.
¶ 17       Following argument on the motion, the court orally denied defendant’s motion for a
       directed verdict on personal injury damages, finding that plaintiff could testify regarding her
       symptoms and the mold she saw in her home. The court then granted defendant’s motion for a
       directed verdict on property damages. It stated that, after two days of testimony, although
       plaintiff had testified generally concerning the purchase price of most of the items and
       specifically on some others, she had “declined to make any kind of attempt at what fair market
       value might be.” Noting that it was plaintiff’s burden to prove damages, the court stated:
               “[Plaintiff is] articulate and intelligent, but she didn’t even make an attempt to opine,
               ‘Well, I paid $200 for it. It was two months old, I think it is worth $200.’ Now, that’s
               very subjective testimony, but even probate law tells us that an individual is competent
               to at least make a proffer of what the value of their own property is.
                    ***
                    I can’t allow the jury to speculate on matters that might have affected the fair
               market value *** those matters could have been gone into and they weren’t, and the
               jury would have to speculate on the value of every single item remaining unchanged
               *** from its original date of purchase.”
¶ 18       Plaintiff’s counsel suggested that he be allowed time to brief the issue and asked the court
       to reserve ruling on the motion for a directed verdict given that counsel had just received it that
       morning. The court denied the request and again stated it was granting defendant’s motion for
       a directed verdict with regard to property damage, stating that “all the damage testimony
       regarding clothing and furniture” was “out.”
¶ 19       On October 22, 2012, the jury came to its verdict. All 12 jurors executed “VERDICT
       FORM B,” which provides as follows:
                    “We, the jury, find for the plaintiff and against the defendant, and further find the
               following:
                    First: Without taking into consideration the question of reduction of damages due
               to any affirmative defense, we find that the total amount of damages suffered by the
               plaintiff as a proximate result of the occurrence in question is $0, itemized as follows:
                        The reasonable expense of necessary medical care, treatment and services
                    received: $0
                    Second: Considering the first and third affirmative defenses, we find that the
               reduction attributable solely to the plaintiff’s conduct is $5,850.
                    Third: After reducing the total damages sustained by the plaintiff by the reduction
               attributable solely to the plaintiff’s conduct, we assess the plaintiff’s recoverable
               damages in the sum of $0.”

       Harris v. Peters, 274 Ill. App. 3d 206, 207 (1995); Jankoski v. Preiser Animal Hospital, Ltd., 157 Ill.
       App. 3d 818, 820 (1987).

                                                      -5-
¶ 20       The court entered judgment on the jury verdict on the same day, October 22, 2012. It
       entered the following order:
                    “The jury having returned a unanimous verdict in favor of defendant and against
               plaintiff Benford.
                    IT IS HEREBY ORDERED:
                        1) Judgment is hereby entered on the verdict in favor of defendant and against
                    plaintiff.
                        2) Defendant’s costs to be reimbursed by plaintiff.”
¶ 21       On November 20, 2012, plaintiff filed a motion to reconsider “the Court’s October 22,
       2012, trial ruling precluding the jury from considering any evidence concerning the damage to
       [plaintiff’s] destroyed personal property based on the Court’s conclusion that [plaintiff] did not
       present sufficient evidence of the fair market value of those items.” She asserted the court
       should reconsider its ruling for the following four reasons. First, the court erred in denying her
       counsel’s request for an opportunity to brief defendant’s motion for directed verdict. Second,
       she was fully competent to testify as to the value of her ruined property because, where
       property is of a usual and ordinary nature, such as household goods, the value is a matter of
       common knowledge and anyone, including a housewife, is competent to testify regarding that
       value. Third, “the market value of [her] destroyed items is equal to the items’ retail price for
       which [plaintiff] testified to paying, where, as here, there is no contrary evidence
       demonstrating otherwise.” Lastly, with regard to her ruined custom-made clothing, “the law
       specifically allows the jury to consider evidence concerning the purchase price and age” of
       unique items. Plaintiff requested that the court vacate its October 22, 2012, ruling and order a
       new trial on damages only.
¶ 22       The court denied the motion to reconsider on December 20, 2013. Plaintiff filed a timely
       notice of appeal on January 18, 2013. She subsequently filed an amended notice of appeal by
       leave of court on August 15, 2013.

¶ 23                                           ANALYSIS
¶ 24       Plaintiff argues that the court erred in denying her motion to reconsider because (1) the
       court erred in barring jury consideration of her lay testimony regarding her property damage,
       (2) the jury’s verdict was against the manifest weight of the evidence and (3) the jury’s verdict
       was legally inconsistent.

¶ 25                 A. Barring of Plaintiff’s Testimony Regarding Property Damage
¶ 26       Plaintiff first argues that we should reverse the trial court’s order denying her motion to
       reconsider because the court erred in granting defendant’s motion for a directed verdict on
       property damage on the basis of plaintiff’s failure to prove the fair market value of her clothing
       and damaged personal items. Plaintiff sought personal property damages for her used clothing,
       furniture and electronics allegedly destroyed by the water leak. On defendant’s motion in
       limine, the court barred plaintiff from testifying regarding and presenting receipts for the
       purchase price of items she purchased after the leak, allegedly to replace her property
       destroyed by the leak. It denied defendant’s motion in limine to bar plaintiff from testifying
       regarding the fair market value of her destroyed personal property. At the close of plaintiff’s
       case, having heard plaintiff’s testimony, the court granted defendant’s motion for a directed


                                                   -6-
       verdict on property damages, finding plaintiff failed to present evidence of the fair market
       value of her clothing and property at the time of the loss. It denied plaintiff’s motion to
       reconsider these findings.
¶ 27        Plaintiff asserts that her testimony and evidence were sufficient to prove the value of her
       clothing and damaged personal property and the court, therefore, erred in (1) barring her trial
       testimony and purchase receipts as to the value of her personal property and (2) directing the
       verdict regarding property damage. She argues variously that the value of common household
       goods is common knowledge to which anyone can testify, the market value of her damaged
       items is the same as the retail price she paid and no contrary evidence shows otherwise, and her
       lay opinion testimony is adequate to show the value of her clothing and personal items.
¶ 28        We review de novo the trial court’s grant of a motion for directed verdict. Buckholtz v.
       MacNeal Hospital, 337 Ill. App. 3d 163, 167 (2003). If a plaintiff fails to produce a required
       element of proof, i.e., there is a total failure or lack of evidence to prove a necessary element of
       the plaintiff’s case, then entry of a directed verdict for the defendant is proper. Sullivan v.
       Edward Hospital, 209 Ill. 2d 100, 123 (2004). Verdicts should be directed “ ‘only in those
       cases in which all of the evidence, when viewed in its aspect most favorable to the opponent, so
       overwhelmingly favors movant that no contrary verdict based on that evidence could ever
       stand.’ ” Buckholtz, 337 Ill. App. 3d at 167 (quoting Pedrick v. Peoria & Eastern R.R. Co., 37
Ill. 2d 494, 510 (1967)).
¶ 29        We review a trial court’s decision on motions in limine for an abuse of discretion. Maggi v.
       RAS Development, Inc., 2011 IL App (1st) 091955, ¶ 61. The trial court abuses its discretion
       only if its ruling is arbitrary, unreasonable, or ignores recognized principles of law, or if no
       other reasonable person would take the position adopted by the court. Id.
¶ 30        As plaintiff acknowledges in her brief, when personal property is destroyed or rendered
       useless, the ordinary measure of damages for the property is the fair market value at the time of
       the loss, the time immediately prior to its destruction. Harris v. Peters, 274 Ill. App. 3d 206,
       207 (1995); Jankoski v. Preiser Animal Hospital, Ltd., 157 Ill. App. 3d 818, 820 (1987). The
       plaintiff must prove damages “to a reasonable degree of certainty.” Beasley v. Pelmore, 259 Ill.
       App. 3d 513, 523 (1994). Although the plaintiff need not prove the exact amount of her loss,
       she must present evidence providing a basis for assessing damages with a fair degree of
       probability. Id. “[L]ack of testimony concerning the condition and fair market value of the
       property” at the time of loss is fatal to any action to recover for its loss. First National Bank of
       Elgin v. Dusold, 180 Ill. App. 3d 714, 719 (1989).
¶ 31        The only evidence plaintiff offered to meet her burden to prove the fair market value of her
       destroyed items was (a) the replacement value of the items, which the court barred her from
       presenting via testimony or receipt to the jury pursuant to defendant’s motion in limine and (b)
       the original cost of the items, to which plaintiff testified at trial. Neither of these is sufficient to
       establish the fair market value of plaintiff’s damaged property at the time of loss.
¶ 32        First, notwithstanding plaintiff’s assertion to the contrary, the replacement cost of an item
       is not equivalent to the fair market value of the item at the time of loss. For most common
       household goods, values depreciate over time. “To award plaintiff[ ] the cost of new items as
       replacement cost is to award plaintiff[ ] a windfall and make [her] more than whole.” First
       National Bank of Elgin, 180 Ill. App. 3d at 719. The court did not err in granting defendant’s
       motion in limine seeking to bar plaintiff from presenting evidence of replacement value to the
       jury.

                                                      -7-
¶ 33       Second, plaintiff’s trial testimony and exhibits were not sufficient to show the fair market
       value of her personal property at the time of the leak. It is unquestioned that plaintiff submitted
       evidence through testimony, receipts and a spread sheet of the original cost of assorted items of
       clothing and other personal property. But she presented no evidence regarding the fair market
       value of the items immediately before they were “ruined” by the rusty water. Indeed, plaintiff
       testified that she did not know the fair market value because she did not know how to
       determine it. Plaintiff presented evidence regarding what she paid for her items, but this is
       evidence of the fair market value at the time she purchased them. She made no attempt to show
       the fair market value of the items at the time of loss. In most instances, the loss of her personal
       items came after she had owned and used the items for some undetermined time and the items
       necessarily would have suffered wear and tear, reducing their original value.
¶ 34       Plaintiff states in her reply brief that the evidence she presented “could reasonably be used
       to extrapolate the fair market value.” In essence, plaintiff admits that the evidence, standing
       alone, was insufficient to show fair market value. Further, it is not the jury’s role to extrapolate
       the fair market value. A jury verdict must be supported by the evidence and cannot be based on
       conjecture or speculation. Lagestee v. Days Inn Management Co., 303 Ill. App. 3d 935, 946
       (1999). As the trial court noted in directing the verdict for defendant on property damages, to
       allow the jury to speculate regarding the fair market value of plaintiff’s items at the time of loss
       would be improper.
¶ 35       It is plaintiff’s burden to prove the fair market value of her personal property items at the
       time of their destruction and the jury cannot be allowed to speculate as to that value. “A jury
       cannot be allowed to predicate a verdict on mere conjecture or surmise.” Publication Corp. v.
       Chicago River & Indiana R.R. Co., 49 Ill. App. 3d 508, 513 (1977). To that end, the trial court
       has the “discretion to reject evidence which is of little probative value because of its
       remoteness, uncertainty, or conjectural nature.” Illinois State Toll Highway Authority v. West
       Suburban Bank, 208 Ill. App. 3d 923, 929 (1991). After hearing plaintiff’s trial testimony, the
       court correctly found that plaintiff’s testimony regarding the original purchase price of her
       items and her failure to state any opinion regarding the fair market value of her items would
       invite the jury to impermissibly speculate regarding the fair market value of plaintiff’s personal
       property at the time of loss. Any jury determination regarding fair market value would be
       unsupported by the record and the court did not err in granting defendant’s motion for a
       directed verdict on property damage on this basis. Plaintiff’s lack of testimony concerning the
       condition and fair market value of her personal property at the time of loss is fatal to her action
       to recover for the loss of that property.
¶ 36       Plaintiff cannot claim surprise from defendant’s motion for a directed verdict or prejudice
       from the court’s denial of her counsel’s request for time to draft a response to the motion.
       When the court denied defendant’s motion in limine to bar plaintiff from testifying regarding
       the fair market value of her destroyed personal property, defense counsel informed the court
       the same issue would be raised again in a motion for a directed verdict. Further, at the jury
       instruction conference, the court asked plaintiff’s counsel whether he objected to including
       “damage to personal property determined by the fair market value of the property immediately
       before the occurrence” (see Illinois Pattern Jury Instructions, Civil, No. 30.15 (2011)) in the
       jury instructions. Counsel responded that he had no objection. Accordingly, plaintiff was
       aware that she had to prove the fair market value of her items at the time of the leak and that her
       failure to do so at trial would be raised in a motion for a directed verdict on property damages


                                                    -8-
       by defendant. She was not prejudiced by the court’s denial of her counsel’s request for time to
       brief the motion for a directed verdict to that effect that defendant subsequently brought.
¶ 37       The court did not err in granting defendant’s motion in limine to bar plaintiff from
       presenting receipts for the replacement items and defendant’s motion for a directed verdict on
       property damages. Consequently, it did not err in denying plaintiff’s motion to reconsider.

¶ 38                                   B. Manifest Weight of Evidence
¶ 39        Plaintiff next argues the jury’s verdict should be reversed as it was against the manifest
       weight of the evidence and that judgment notwithstanding the verdict should be entered for
       plaintiff. The jury had found for plaintiff but awarded her zero damages, finding that “the total
       amount of damages suffered by the plaintiff as a proximate result of the occurrence in question
       is $0, itemized as follows: The reasonable expense of necessary medical care, treatment and
       services received: $0.” Plaintiff asserts the jury’s verdict was against the manifest weight of the
       evidence because plaintiff’s lay testimony and the medical bills admitted into evidence showed
       plaintiff incurred personal injuries and medical bills as a result of the mold, her photographic
       and video exhibits showed the presence of mold, defendant presented no contrary evidence and
       the court had denied defendant’s motion for a directed verdict as to mold damages.
¶ 40        Plaintiff did not raise any of these arguments in her posttrial motion. As plaintiff stated in
       the opening paragraph of her posttrial motion, the purpose of the motion was to request
       reconsideration of
                 “the Court’s October 22, 2012 trial ruling, precluding the jury from considering any
                 evidence concerning the damage to [plaintiff’s] destroyed personal property based on
                 the Court’s conclusion that [plaintiff] did not present sufficient evidence of the fair
                 market value of those items *** for four separate reasons.”
       She asserted the following “four reasons”: (1) the court should have granted plaintiff’s counsel
       leave to brief defendant’s motion for a directed verdict, (2) laypersons may testify to the value
       of household goods, (3) plaintiff’s testimony regarding the retail value of items was sufficient
       to establish the fair market value of her ruined items, and (4) the law allows the jury to hear
       evidence regarding the purchase price and age of unique items such as plaintiff’s custom-made
       clothing.
¶ 41        All of the arguments in plaintiff’s posttrial motion were directed to challenging the court’s
       decision to grant defendant a directed verdict on the basis that plaintiff could not prove the fair
       market value of her “ruined” household goods and clothing. None of the arguments pertained
       to the jury’s verdict, let alone challenged the verdict as being against the manifest weight of the
       evidence.
¶ 42        Illinois Supreme Court Rule 366(b)(2)(iii) provides that, in a jury case, “[a] party may not
       urge as error on review of the ruling on a party’s post-trial motion any point, ground, or relief
       not specified in the motion.” Ill. S. Ct. R. 366(b)(2)(iii) (eff. Feb. 1, 1994). Section 2-1202(b)
       of the Code further dictates that a posttrial motion “must contain the points relied upon,
       particularly specifying the grounds in support thereof, and must state the relief desired.” 735
       ILCS 5/2-1202(b) (West 2012). Plaintiff did not raise her argument that the jury verdict was
       against the manifest weight of the evidence in her posttrial motion. Accordingly, this argument
       is forfeited. Bakes v. St. Alexius Medical Center, 2011 IL App (1st) 101646, ¶ 34.



                                                    -9-
¶ 43                                 C. Legally Inconsistency of Verdict
¶ 44       Plaintiff lastly argues that “[t]he jury verdict in favor of liability for Plaintiff was legally
       inconsistent with the finding for zero damages and should be reversed.” We exercise all
       reasonable presumptions in favor of the jury verdict, and the verdict is not legally inconsistent
       unless it is absolutely irreconcilable. Balough v. Northeast Illinois Regional Commuter R.R.
       Corp., 409 Ill. App. 3d 750, 774 (2011). The determination of whether the verdict is absolutely
       irreconcilable is best made in a posttrial motion. Balough, 409 Ill. App. 3d at 775. Plaintiff did
       not raise this in her posttrial motion.
¶ 45       As our discussion in section B makes clear, all of the arguments in plaintiff’s posttrial
       motion were directed to challenging the court’s decision to grant defendant a directed verdict
       on the basis that plaintiff could not prove the fair market value of her “ruined” household
       goods and clothing. None of the arguments in the posttrial motion pertained to the jury verdict,
       let alone asserted that the verdict should be reversed because the jury’s finding in favor of
       plaintiff was legally inconsistent with its assessment of zero damages. Plaintiff did not raise
       this argument in her posttrial motion and the argument is, therefore, forfeited on appeal. Bakes,
       2011 IL App (1st) 101646, ¶ 34.
¶ 46       On a related point, defendant asserts that plaintiff’s argument on appeal incorrectly
       supposes that the jury found in plaintiff’s favor on issues of liability. The jury delivered its
       verdict on verdict form B, as follows:
                    “We, the jury, find for the plaintiff and against the defendant, and further find the
               following:
                    First: Without taking into consideration the question of reduction of damages due
               to any affirmative defense, we find that the total amount of damages suffered by the
               plaintiff as a proximate result of the occurrence in question is $0, itemized as follows:
                        The reasonable expense of necessary medical care, treatment and services
                    received: $0.
                    Second: Considering the first and third affirmative defenses, we find that the
               reduction attributable solely to the plaintiff’s conduct is $5,850.
                    Third: After reducing the total damages sustained by the plaintiff by the reduction
               attributable solely to the plaintiff’s conduct, we assess the plaintiff’s recoverable
               damages in the sum of $0.” (Emphasis added.)
       Defendant argues that the jury’s verdict was “an inadvertent error of form” and that the jury
       actually returned a unanimous verdict in favor of defendant and against plaintiff.
¶ 47       The verdict form shows that the jury found plaintiff suffered $0 damages “as a proximate
       result of the occurrence” and found her conduct warranted a $5,850 “reduction.” Subtracting
       the “reduction” from the total damages sustained, the jury then assessed plaintiff $0 in
       recoverable damages. Defendant claims that this shows that the jury intended to not only return
       a unanimous verdict for defendant and against plaintiff on liability, but also award defendant
       $5,850 in damages against plaintiff for her violations of the RLTO. It asserts that the jury’s use
       of verdict form B without modifying the prepared language concerning liability was an error of
       form, not substance, and that the trial court’s judgment order reflects the jury’s unanimous
       verdict for defendant.




                                                    - 10 -
¶ 48       The court’s order was as follows:
                    “The jury having returned a unanimous verdict in favor of defendant and against
                plaintiff Benford.
                    IT IS HEREBY ORDERED:
                        1) Judgment is hereby entered on the verdict in favor of defendant and against
                    plaintiff.
                        2) Defendant’s costs to be reimbursed by plaintiff.” (Emphases added.)
¶ 49       Plaintiff responds that the jury did not complete the form in error and that the jury clearly
       found in her favor on liability. We agree. Defendant points us to nothing in the record to
       substantiate its assertion that the jury did not intend to find for plaintiff and against defendant.
       The fact that the jury awarded plaintiff zero damages does not mean that it found in
       defendant’s favor as to liability. It merely means that, although the jury found defendant liable
       for damages, it found plaintiff did not prove those damages. Similarly, the jury’s finding that a
       $5,850 “reduction” was due does not mean it awarded defendant $5,850 in damages from
       plaintiff. Instead, the finding means that, if there had been a damage award to plaintiff, her
       damages would be reduced by $5,850. Given that plaintiff did not prove her damages to the
       jury’s satisfaction, the reduction necessarily did not apply. We note that the record contains no
       copies of the verdict forms or jury instructions given, but we also note that, given that
       defendant did not proceed on a counterclaim, an award of damages for defendant would not be
       possible. Accordingly, we presume that the jury had a reason for using Verdict Form B and
       intended to find for plaintiff.
¶ 50       With regard to the trial court’s order entering judgment “on the verdict in favor of
       defendant and against plaintiff,” the court erred by changing the verdict from one in favor of
       plaintiff on the issue of liability to a finding in favor of defendant. The trial court has the
       discretion to amend the jury’s verdict but abuses that discretion if it ignores recognized legal
       principles. Theofanis v. Sarrafi, 339 Ill. App. 3d 460, 473 (2003).
                “Under established legal principles, the court may amend the jury verdict ‘only when
                the defect is one of form, rather than substance. [Citation.] A trial court should not
                amend a verdict in order to reach a determination that the court believes the jury ought
                to have made, and an amendment must reflect only what the jury clearly intended the
                verdict to be.’ ” Id. (quoting Crowell v. Parrish, 159 Ill. App. 3d 604, 608-09 (1987)).
¶ 51       Here, the only evidence regarding what the jury intended is the verdict form on which it
       stated its finding for plaintiff. Defendant neither provides an explanation for why the court
       entered the order contrary to the jury verdict nor points us to the record to substantiate that the
       jury verdict was, indeed, an error. The record contains nothing to show that the court polled the
       jury to inquire regarding what the jury intended the verdict to be. There is also nothing to show
       that the court’s order was the result of finding a judgment notwithstanding the verdict. Absent
       an inquiry by the court regarding the jury verdict and an opportunity for the jury to correct the
       verdict, the court had no authority to enter an order contrary to the jury verdict. In this regard,
       we must presume that, had the jury indicated that it had used the wrong form, the trial court
       would have given the jury the opportunity to correct its mistake by signing the correct form.
       Accordingly, on this record, the court had no basis to enter an order contrary to the jury verdict.
       Pursuant to that verdict, plaintiff was the prevailing party below. We remand and order the
       court to correct its order to reflect the jury verdict in favor of plaintiff.


                                                    - 11 -
¶ 52                                   D. Motion Taken With the Case
¶ 53       As a final matter, we address the motion taken with the case.
¶ 54       On August 7, 2013, we granted in part plaintiff-appellant’s “motion to reconsider
       combined motion to supplement the record and appeal and for other relief” by allowing
       plaintiff to supplement the record with court reporter transcripts of (a) plaintiff’s trial
       testimony during direct and cross-examinations, (b) a motion in limine conference, and (c) the
       hearing on defendant’s motion for a directed verdict. Plaintiff’s motion also requested that
       defendant be ordered to pay the costs associated with including the transcripts in the record
       given that defendant had requested that the transcripts be included. Defendant objected and we
       ordered that “the question of who shall pay the cost of these transcripts” be taken with the case.
¶ 55       Upon review, we find that, as defendant states in its response to plaintiff’s motion, the three
       transcripts were “obvious omissions” from the record on appeal. The transcripts relate directly
       to the issues raised by plaintiff on appeal and are necessary for our consideration of those
       issues. It is plaintiff’s burden as the appellant to present this court with a sufficiently complete
       record on appeal to support her claims of error. Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92
       (1984). To that end, Illinois Supreme Court Rule 323(a) provides that “[t]he report of
       proceedings shall include all the evidence pertinent to the issues on appeal.” Ill. S. Ct. R.
       323(a) (eff. Dec. 13, 2005). Illinois Supreme Court Rule 329 provides that “[m]aterial
       omissions” may be corrected either before or after the record is transmitted to the reviewing
       court and “[i]f the record is insufficient to present fully and fairly the questions involved, the
       requisite portions may be supplied at the cost of the appellant.” Ill. S. Ct. R. 329 (eff. Jan. 1,
       2006). Given that the transcripts were necessary to fully present the issues plaintiff raised, the
       cost of supplying the transcripts should be borne by plaintiff. Accordingly, we deny plaintiff’s
       motion seeking to impose on defendant the costs associated with supplementing the record
       with the transcripts.

¶ 56                                           CONCLUSION
¶ 57       For the reasons stated above, we affirm the decision of the trial court and remand for
       correction of the court’s order as set forth above. We deny plaintiff’s motion seeking to impose
       on defendant the costs associated with supplementing the record with the transcripts.

¶ 58      Affirmed and remanded.




                                                    - 12 -